DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third lubricant line from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As best understood, Figure 1 shows a housing half without the feature of a groove between the bore and the environment, and it appears that the groove is the inventive concept that Applicant has added to figure 1 to improve upon figure 1.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimann (US 2016/0334004 A1).
Regarding claim 1, Leimann discloses a transmission housing comprising:
a first housing half (303, 601) forming a first sealing surface (403) and a first lubricant line (307); and
a second housing half (305, 603) forming a second sealing surface (405) and a second lubricant line (401);
wherein the first sealing surface and the second sealing surface are configured to cooperate so as to seal an internal space the space between 601 and 603) in relation to an environment of the transmission housing;
wherein the first lubricant line leads into the first sealing surface and the second lubricant line leads into the second sealing surface (see Figure 6);

wherein the first sealing surface has a first groove (the groove in 303 that 101 fits into) and the second sealing surface has a second groove (the groove in 305 that 101 fits into);
wherein the first groove and the second groove together form a third lubricant line (see Figure 6);
wherein the third lubricant line runs between the opening of the first lubricant line into the first sealing surface and the environment of the transmission housing and between the opening of the second lubricant line into the second sealing surface and the environment of the transmission housing (see Figure 6); and
wherein the third lubricant line leads into the internal space on both sides (see Figure 6).
Regarding claim 2, Leimann discloses a housing half (303, 601), wherein the housing half is configured to be joined with a further housing half (305, 603) to form a transmission housing according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656